Citation Nr: 0700521	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-12 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss.

3.  Entitlement to a compensable rating for right tympanic 
membrane perforation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to December 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision by the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) which continued a 
10 percent rating for tinnitus, granted service connection 
for left ear hearing loss and assigned a 20 percent rating 
for bilateral hearing loss, and continued a noncompensable 
rating for right tympanic membrane perforation.

The veteran's January 2004 correspondence raised a claim of 
entitlement to service connection for disability manifested 
by dizziness and ear pain, and he continues to complain of 
such disability.  The RO has not adjudicated this claim, and 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both ears; factors warranting 
extra-schedular consideration are not shown.

2.  The veteran has Level VII hearing acuity in the right ear 
and Level IV hearing acuity in the left ear.

3.  The current 0 percent rating for right tympanic membrane 
perforation is the only scheduler rating provided for such 
disability; of itself tympanic membrane perforation is not 
shown to cause any impairment of function, and factors 
warranting extraschedular consideration are neither shown nor 
alleged.





CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code (Code) 6260 
(2006).

2.  A rating in excess of 20 percent is not warranted for 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 4.85, Tables VI, VIA, VII, 
Code 6100, 4.86 (2006).

3.  A compensable rating is not warranted for right tympanic 
membrane perforation.  U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.87, Code 6211 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

(a) Tinnitus

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159. 
3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this matter the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to disability ratings for tinnitus.  Because there 
is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim, any VCAA 
notice or assistance deficiencies are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

(b) Bilateral hearing loss and right ear perforation of 
tympanic membrane

With respect to bilateral hearing loss, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, the rating decision on appeal granted service 
connection for left ear hearing loss, and assigned an initial 
20 percent rating for bilateral hearing loss.  A February 
2005 statement of the case (SOC), properly provided notice in 
the matter of an initial increased rating for the disability, 
including the text of applicable regulations, and explained 
what the evidence showed and the basis for the decision.  The 
veteran has had full opportunity to participate in the 
adjudicatory process; he is exercising his right to appeal 
the rating assigned/pursue a higher disability rating.  

A February 2004 letter provided appropriate notice in the 
increased rating matters.

The veteran's service medical records and VA treatment 
records have been secured.  VA examined the veteran.  He has 
not identified any pertinent evidence that is outstanding.  
VA's duty to assist is met.  

Factual Background

Service connection for right ear hearing loss and residuals 
of right tympanic membrane perforation, each rated 
noncompensable, was awarded by a rating decision in May 1990.  
Service connection for tinnitus, rated 10 percent, was 
granted in June 2002.  In January 2004 correspondence, the 
veteran sought increased ratings.
On March 2004 audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
55
85
80
90
LEFT
/
40
65
65
65

The average puretone thresholds were 78 decibels, right ear 
and 59 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 74 percent in the right ear and 82 
percent in the left ear.  The diagnoses were moderate to 
profound sensorineural hearing loss in the right ear and mild 
to moderately severe sensorineural hearing loss in the left 
ear.

On March 2004 VA ear disease examination, the veteran 
complained of ear pain accompanied by vertigo and equilibrium 
problems.  He stated that tinnitus in his right ear became 
severe when ear pain was severe.  On inspection the right 
tympanic membrane was opaque; no perforation, retraction or 
scars were noted.  The diagnoses were otalgia secondary to 
infection and scars of inner ear and hearing loss with 
tinnitus.

By April 2004 rating decision, the RO granted service 
connection for left ear hearing loss (based on VA audiogram 
and ear examination) and increased the rating to 20 percent 
for bilateral hearing loss.

In his April 2004 notice of disagreement, the veteran stated 
that his hearing loss and tinnitus keep him from gainful 
employment.  He submitted a photocopy of a January 2004 
letter from a prospective employer indicating that they could 
not offer him employment because his dizziness made him 
uninsurable.  It was also stated that while the veteran's 
hearing loss was "not as important", it would be "somewhat 
of a liability".

VA treatment records from June 2003 to October 2004 in part 
show ongoing treatment for his ears, dizziness, and 
headaches.
Criteria and Analysis

At the outset, it is noteworthy that the veteran alleges, and 
treatment records show, that he has dizziness and otalgia 
(ear pain) associated with infection (otitis).  Neither 
dizziness nor otitis is service connected (as noted above, 
the RO has not yet adjudicated such claims).  Significantly, 
neither dizziness nor ear pain associated with an ear 
infection is a factor in the criteria for rating the 
disabilities at issue.

Tinnitus

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  The code that 
addresses tinnitus (6260) was revised effective June 13, 
2003.

Under the governing criteria (Code 6260 as amended effective 
June 13, 2003, because the claim for increase was filed after 
that date) recurrent tinnitus warrants a 10 percent rating.  
Note (1) following Code 6260 states that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Code 6100, 6200, 6204, or other diagnostic code, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.  Note (2) provides that only a single 
evaluation for recurrent tinnitus will be assigned, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note (3) states that objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may 
or may not be pathologic) is not to be evaluated under Code 
6260 but is to be evaluated as part of any underlying 
condition causing it.  38 C.F.R. § 4.87, Code 6260.  

The governing regulation cited above is clear and 
unambiguous.  It precludes a schedular rating for tinnitus in 
excess of 10 percent, and specifically prohibits separate 10 
percent ratings for tinnitus in each ear.  As the tinnitus is 
rated at the maximum schedular rating, the remaining matter 
for the Board to address is whether extraschedular 
consideration under 38 C.F.R. § 3.321 is warranted.  No 
specific factors warranting extraschedular consideration have 
been alleged.  The record does not show that the veteran's 
tinnitus has required frequent hospitalization, or caused 
marked interference with employment, or involves any factors 
of like gravity, that would render impractical application of 
the regular schedular criteria.  Accordingly, the Board finds 
that referral of this claim for extraschedular consideration 
is not in order. 

As the disposition of this claim is based on interpretation 
and application of the law, and not the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Bilateral hearing loss and right tympanic membrane 
perforation 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  Where there is an 
exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86) the rating may be based solely on puretone 
threshold testing (Table VIA).  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  See 
38 C.F.R. § 4.85.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).
Because the appeal of the 20 percent rating assigned for 
hearing loss is from the initial rating assigned with the 
grant of service connection for bilateral hearing loss 
disability, "staged ratings" are for consideration.  As 
March 2004 audiometry is the only official audiometry during 
the appellate period, staged ratings are not indicted.  
Notably, the RO considered the matter of service connection 
for left ear hearing loss sua sponte (the veteran's January 
2004 claim did not mention left ear hearing loss), and the 
veteran has not disagreed with any effective date assigned.

Bilateral hearing loss

It is noteworthy at the outset that March 2004 audiometry 
revealed an exceptional pattern of hearing in the right ear 
(puretone thresholds all 55 decibels or more).  Consequently, 
in determining the Level designation for right ear hearing 
acuity both Table VI and Table VIA must be considered, and 
the more favorable result must be the one applied.

On March 2004 audiometry, the right ear average puretone 
threshold was 78 decibels, and speech recognition was 74 
percent.  Under Table VI these findings warrant a designation 
of level VI hearing acuity.  Under Table VIA (for puretone 
thresholds alone) the hearing acuity level designation is 
Level VII.  As that is the more favorable designation, it is 
the one applied.  The left ear average puretone threshold was 
59 decibels and speech recognition was 82 percent.  Under 
Table VI, such hearing acuity warrants a level IV 
designation.  Accordingly, the veteran is found to have Level 
VII right ear hearing and Level IV left ear hearing.  Under 
Table VII such levels of hearing acuity warrant a 20 percent 
rating (Under Code 6100).  Audiometric testing results are 
dispositive evidence in a claim regarding the scheduler 
rating of hearing loss disability.  See Lendenmann, supra.

The Board has considered whether referral for extraschedular 
consideration is indicated.  However, nothing in the record 
reflects or suggests there are factors warranting an 
extraschedular rating, such as marked interference with 
employability or frequent hospitalizations due to the hearing 
loss.  38 C.F.R. § 3.321.  The veteran did submit a letter 
which in part stated the veteran's hearing loss "would be 
somewhat of a liability".  In that regard, it is noteworthy 
that percentage ratings represent, to the extent possible, 
the average impairment in earning capacity resulting from a 
disability, and the rating assigned contemplates that some 
work liability results from the disability.  Consequently, 
referral for extraschedular consideration for bilateral 
hearing loss is not warranted.

Right tympanic membrane perforation

The veteran's right tympanic membrane perforation is rated 0 
percent under 38 C.F.R. § 4.87, Code 6211.  There is no other 
rating available under this code (as a tympanic membrane 
perforation, of itself, would not be expected to cause any 
impairment of function).  Consequently, there is no legal 
basis for a schedular compensable rating for this disability.  
Significantly, on March 2004 VA examination, the tympanic 
membrane was found to be opaque, without scarring 
(essentially healed).  No associated impairment was noted.  
[As was previously noted, other ear pathology noted is not 
service connected and, at any rate, would not be a basis for 
rating the residuals of tympanic membrane perforation.]  It 
is neither alleged, nor suggested by the record, that right 
tympanic membrane perforation residuals involve any factors 
warranting extraschedular consideration.  


ORDER

A rating in excess of 10 percent for tinnitus is denied.

A rating in excess of 20 percent for bilateral hearing loss 
is denied.

A compensable rating for right tympanic membrane perforation 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


